DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of application on 06/14/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding claims 1,12, and 17, Marino was the closest prior art of record, Marino discloses a remote control activity detection which may be utilized, for example, in the control of home entertainment devices and other connected devices, such as home automation equipment, however the prior art of record does not discloses the specific configuration of the claimed system and method for controlling delivery of power to a load, comprising: a synchronous solid-state relay configured to deliver power to a load when closed and stop delivery of power to the load when open; a voltage collection unit that is configured to detect a voltage zero crossing state of voltage provided to the relay; and a master control unit (MCU) comprising: a processor, one or more input terminals that are electrically collected to the voltage collection unit, and one or more output terminals that are electrically connected to the relay; wherein the MCU is configured to command the relay to close in response to received commands by, upon receipt of a 
Regarding claims 2-11 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding claims 13-16 which depends on claim 12, these claims are allowable for at least the same reasons given for claim 12.
Regarding claims 18-20 which depends on claim 17, these claims are allowable for at least the same reasons given for claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836